NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ABRAHAM SALGADO-SALGADO,                        No.    16-73730

                Petitioner,                     Agency No. A200-381-221

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Abraham Salgado-Salgado, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying cancellation of removal. We

dismiss the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Salgado-Salgado’s unexhausted sole

contention. 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004). Salgado-Salgado contends that the IJ’s failure to allow him to submit

updated hardship evidence prior to issuing the removal order constituted a due

process violation and a violation of 8 U.S.C § 1229a(b)(4)(B); however, Salgado-

Salgado failed to adequately raise this contention in his brief to the BIA. See Young

v. Holder, 697 F.3d 976, 982 (9th Cir. 2012) (en banc), abrogated in part on other

grounds by Moncrieffe v. Holder, 133 S. Ct. 1678 (2013) (“Presenting an argument

to the BIA requires reasoning sufficient to put the BIA on notice that it was called

on to decide the issue. A general challenge to the IJ’s decision is insufficient; the

alien must specify particular issues on appeal to the BIA.” (citation omitted)).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    16-73730